DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with John Mattingly on 05/04/2022. 

The application has been amended as follows: 

1. (Previously Presented) A sensor element comprising:
an element main body which has a plurality of oxygen-ion-conductive solid electrolyte layers stacked and in which a flow portion of a measurement-object gas is disposed so as to introduce and pass the measurement-object gas;
a measurement electrode disposed in the flow portion of the measurement-object gas;
a measurement electrode lead having a first portion that is connected to the measurement electrode and that is disposed in the flow portion of the measurement-object gas and a second portion that is connected to the first portion and that is embedded in the element main body;
a hermetic layer that is part of the element main body and that surrounds an end region of the second portion including a border with the first portion; and
a lead insulating layer that is part of the element main body and that surrounds at least part of the second portion excluding the end region, 
wherein a length L of the end region in the second portion is 0.25 mm or more, the length L being from the border with the first portion to a front end of the lead insulating layer in a length direction of the measurement electrode lead, when viewed in a stacking direction of the plurality of solid electrolyte layers, and
wherein the length L is 2 mm or less.

2. (Canceled).

3. (Previously Presented) The sensor element according to Claim 1 Claim 2, wherein the length L is 1.0 mm or more.

4. (Canceled).

5. (Currently amended) The sensor element according to Claim 1, wherein the element main body includes bonding layers that bond the plurality of solid electrolyte layers to each other, the plurality of solid electrolyte layers adjoining in [[a]]the stacking direction, and
the hermetic layer is one of the bonding layers or is one of the plurality of solid electrolyte layers and [[the]] one of the bonding layers.

6. (Original) A gas sensor comprising the sensor element according to Claim 1.

Allowable Subject Matter
Claims 1, 3, and 5-6 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “a hermetic layer that is part of the element main body and that surrounds an end region of the second portion including a border with the first portion”, “a lead insulating layer that is part of the element main body and that surrounds at least part of the second portion excluding the end region”, and “wherein a length L of the end region in the second portion is 0.25 mm or more, the length L being from the border with the first portion to a front end of the lead insulating layer in a length direction of the measurement electrode lead, when viewed in a stacking direction of the plurality of solid electrolyte layers, and wherein the length L is 2 mm or less”. 
The closest prior art of record is considered to be Kato et al. (EP 0798556 B1). 
Kato discloses a gas analyzer including a gas sensor element [Paras. 0008-0014; Figs. 1-3 and 6-9] comprising: a main body that is formed of six stacked solid electrolyte layers 52a-52f that are oxygen-ion conductive and that form a flow portion including a first chamber 60 and a second chamber 62 wherein a measurement-object gas is introduced [Paras. 0059-0063; Figs. 1-3 and 6-9]; a measuring electrode 82/132 is disposed in the second chamber 62 [Para. 0074; Figs. 1-3 and 6-9]; a “measurement electrode” lead wire 102d that has a first portion that is connected to measuring electrode 82 that is disposed in second chamber 62 and a second portion that is embedded within the solid electrolyte layers 52a-52f [Paras. 0081-0085; Figs. 1, 3, and 6-7]; and a densified “lead” insulating layer 104d that interposes and embeds the lead wire 102d for the detecting electrode 82, is disposed within the electrolyte stack 52a-52f, and is separated by a predetermined distance from a wall surface for constructing the second chamber 62 “excluding the end region” [Para. 0084; Figs. 1, 3, and 6-7]). Although Kato fails to teach a hermetic “bonding” layer, this feature is well known in the art as taught by Sekiya in the prior office action. 
Although Kato clearly teaches wherein the “lead insulating layer” is separated from the wall surface of the second chamber 62 by a “predetermined distance”, Kato is silent on the actual distance from the wall surface. The prior grounds of rejection suggest that optimizing such distance would constitute routine experimentation. However, Applicant has argued that:
However, the present application describes that the dimension of the end region of the second portion of the measurement electrode lead being 0.25 mm or more is significant. For example, the specification at para. [0064] states 

In addition, such an effect of suppressing the degradation of the detection accuracy of the NOx concentration is more reliably obtained by setting the length L to be 0.25 mm or more. In this regard, as the length L increases, such an effect of suppressing the degradation of the detection accuracy of the NOx concentration tends to be enhanced.

Further, the specification discloses at para. [0011]

In the sensor element according to the present invention, the length L of the end region in the second portion may be 2 mm or less, the length L being from the border with the first portion in the length direction of the measurement electrode lead, when viewed in the stacking direction of the plurality of solid electrolyte layers. Consequently, an influence by a leakage current from the measurement electrode lead can be suppressed.


The claims have been amended to now recite wherein the length L is “from the boarder with the first portion to a front end of the lead insulating layer in a length direction”. Although Kato does teach a “predetermine distance” between the lead insulating layer and the wall of the second chamber, Kato provides no guidance with regards to the dimensions of any structural feature of the sensor element. The instant specification measures the length along the dotted line L shown in Fig. 2 and reproduced below. The amended claims require that the length L is measured “from the boarder with the first portion” (i.e., the at the left side surface 40a) “to a front end of the lead insulating layer in a length direction of the measurement electrode lead”.

    PNG
    media_image1.png
    341
    538
    media_image1.png
    Greyscale

The only portion that reads upon the “length L of the end region” is the straight line along the lead 102d from the wall of the second chamber to the edge of the insulating layer 104d, as shown in Kato Fig. 3 reproduced below.

    PNG
    media_image2.png
    402
    814
    media_image2.png
    Greyscale

Since Kato fails to teach this length or any other dimensions of the sensor element, it follows that Kato fails to teach the limitations of claim 1. Furthermore, there is no suggestion that optimizing the “predetermined distance” taught by Kato would even be possible to yield a length in the range of 0.25-2 mm. As argued in the prior grounds of rejection, the sensing electrodes are typically on the order of approximately 1.25mm in width, which suggests the distance represented by Kato is much smaller than the minimum 0.25 mm required by the claims. This is further supported by the fact that the instant application measures the length L along a right-angled path rather than the straight line taught by Kato. It follows that there is no teaching, suggestion or motivation in the art to modify the device of Kato such that the predetermined distance from the chamber wall and the front end of the lead insulating layer is specifically 0.25 mm or more and 2mm or less as required by the claims. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 3, and 5-6 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795